Citation Nr: 1127402	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-41 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

Entitlement to service connection for a back disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to August 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is under the control of the Wilmington, Delaware, RO.  

The May 2008 rating decision also granted service connection for hearing loss and assigned a noncompensable rating.  Although the Veteran initially disagreed with the assigned rating, he indicated on his VA Form 9, received in October 2010, that he was appealing only the issue relating to service connection for a back disorder.  Therefore, no issue concerning the initial rating for hearing loss is on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's current low back disorder is related to his active duty service.  


CONCLUSION OF LAW

A low back disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in this case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran claims service connection for a low back disorder that he asserts resulted from an injury he sustained during service in Korea.  Historically, he served in the Army from September 1951 to August 1954, including service in Korea during the Korean Conflict.  

The RO has obtained all of the Veteran's available service treatment records, which are limited to his August 1954 separation examination.  Correspondence from the National Personnel Records Center (NPRC), received in March 2008, noted that all other available service treatment records had been destroyed in a fire at the NPRC facility and no other records were available.  On the report of his separation examination, the Veteran did not indicate a history of a back injury or of back complaints, and the examination of his spine was noted as normal.  

The post-service treatment records document treatment or evaluation for low back complaints beginning in August 1987.  A computed tomography (CT) of the lumbar spine in August 1987 showed mild canal narrowing at L3-4 and bilateral spondylolysis and spondylolisthesis at L5-S1, as well as right foraminal narrowing at L5-S1.  Subsequent magnetic resonance imaging (MRI) in September 2001 and CT scan in May 2003 showed retrolisthesis at L3-4, as well as the previously noted spondylolisthesis at L5-S1, plus multi-level disc bulging and hypertrophic changes.  

The Veteran testified at a Board hearing in April 2011 that he was accidentally struck in the tailbone by a swinging, suspended tank engine while instructing Korean young men to repair military vehicles.  He stated that he was knocked off balance, but was not knocked to the ground.  The Veteran indicated he sustained a significant bruise as a result of the injury, and that he limped for "a good while" afterward and had constant pain both during service and persistently after service.  He stated that after service, he was unable to sit in a car to drive long distances, needing to lie down in the back seat for relief of back pain.  The Veteran testified that he did not seek medical help for his back for many years after service, but beginning in the 1990s, he underwent nerve blocks of his lower back on numerous occasions.  He also stated that he is now also unable to walk very far due to the pain.  

The Veteran's wife also submitted a statement corroborating his report of difficulty sitting in a car for long distances, even his difficulty sleeping in a bed, as well as his difficulty lifting even small items.  

The Veteran is competent to report the occurrence of incidents that happened during service, and his hearing testimony was very credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In this case, although the report of the Veteran's separation examination does not mention complaints or abnormal clinical findings regarding the Veteran's lower back, the remainder of the service records were apparently destroyed in the 1973 fire at the NPRC.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds the Veteran's testimony regarding his wartime low back injury and his and his wife's statements regarding continued symptomatology during and since his separation from service to be credible and consistent with the relatively recent private medical evidence documenting significant lumbosacral degenerative changes and disc changes.  His hearing testimony that he endeavored just to work through the back pain and problems through the years after service until relatively recently is also credible.  

Considering the available service treatment records, the post-service treatment records, the Veteran's hearing testimony and statements, and the Veteran's wife's statements, and affording the Veteran the benefit of the doubt, the Board finds that his current low back disorder is related to his in-service back injury.  Therefore, the criteria for service connection have been met.  


ORDER

Service connection for a low back disorder is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


